Citation Nr: 1709808	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  13-08 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.  

2.  Entitlement to service connection for a bilateral knee disorder.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include an emotionally unstable personality disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to April 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of that proceeding is associated with the record.   

In March 2015 and November 2015, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

The Board has bifurcated the claim for service connection for rheumatoid arthritis into two separate issues as reflected on the title page.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).  In this regard, in July 2012, the Veteran filed a claim for service connection for a bilateral knee disability, to include arthritis.  In an October 2012 rating decision, the RO denied service connection for rheumatoid arthritis (claimed as bilateral knee disability, to include arthritis).  However, VA medical records subsequently associated with the claims file suggest that the Veteran may have a knee disorder.  See, e.g., June 2009 VA MRI report; August 2009 VA medical record.  As such, the Board finds that bifurcation is appropriate to ensure complete consideration of the claim.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for service connection for an acquired psychiatric disorder, a remand is necessary to obtain a VA examination.  In this regard, there is no indication that the Veteran was afforded a VA examination as directed by the Board in its November 2015 remand.  Moreover, the Board finds that the November 2015 addendum medical opinion is inadequate.  In particular, the examiner opined that the Veteran's mental health issues clearly existed before service; however, she did not identify a specific psychiatric disorder.  In addition, the examiner noted that the Veteran received treatment for depression, anxiety, and an adjustment disorder since June 2013; however, she did not address the VA medical evidence of record showing treatment for psychiatric disorders prior to June 2013.  See, e.g., February 2005 VA psychiatric consultation.  Therefore, a remand is required to obtain fully adequate VA examination and medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the claim for service connection for rheumatoid arthritis, a remand is necessary to obtain a fully adequate VA medical opinion.  In a December 2015 addendum opinion, the examiner opined that it was less likely than not that the Veteran's rheumatoid arthritis manifested in or was otherwise causally or etiologically related to his military service.  In so finding, the examiner stated that the Veteran had no significant, frequent, or recurrent musculoskeletal symptoms until the acute onset of rheumatoid arthritis in his right knee in July 2009.  However, a July 2009 VA rheumatology record noted that the Veteran complained of a progressive increase in achiness, stiffness, and swelling in his joints.  It was further noted that the Veteran had a history of chronic knee pain and received prior treatment from a chiropractor.  As such, it appears that the opinion was based on an inaccurate or incomplete factual premise.  

Moreover, the examiner stated that the significance of the fact that the Veteran's rheumatoid arthritis had its onset in July 2009 was that it post-dated service by 28 years, and therefore, was less likely than not causally or etiologically related to his military service.  However, the examiner provided only a bare conclusion and did not explain the medical significance of the time gap.  Therefore, a remand is necessary to obtain an additional VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Regarding the claim for service connection for a bilateral knee disorder, a remand is necessary to obtain a VA examination.  In this regard, an August 2009 VA medical record indicated that the Veteran's bilateral knee pain was consistent with patellofemoral syndrome and chondromalacia.  In addition, a June 2009 MRI of the right knee showed degenerative changes in the menisci and a small joint effusion.  However, the VA examinations and opinions of record do not address these findings.  Therefore, the Board finds that a VA examination is needed to determine the nature and etiology of any bilateral knee disorder that may be present.

Furthermore, in the June 2015 supplemental statement of the case (SSOC), the AOJ noted that the evidence of record included VA medical records from the Central Texas Health Care System (HCS) dated from January 2003 to February 2005; however, such records are not associated with the claims file.  In addition, in December 2015, the Veteran submitted an authorization form for VA to obtain treatment records from the Oklahoma City VA Medical Center (VAMC) dated from October 16, 2015, to November 13, 2015.  However, the Board notes that the most recent treatment records currently associated with the claims file from that facility are dated in October 2015.  Therefore, on remand, the AOJ should attempt to obtain any outstanding VA medical records.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

In addition, a July 2009 VA rheumatology record noted that the Veteran received treatment from a chiropractor for joint pain; however, such records are not associated with the claims file.  Therefore, on remand, the Veteran should be afforded an additional opportunity to submit authorization to obtain any outstanding private medical records.   

Lastly, the Veteran's service records indicate that he was transferred to a medical holding company in San Diego, California, from November 1980 to February 1981.  In addition, a November 1980 transfer record noted that outpatient follow-up treatment was required until separation.  The Veteran also reported that he was evaluated for his mental health disorder during service while placed on a medical hold.  See September 2013 Board hearing transcript, 5.  However, the available records do not document such treatment or evaluation.  Therefore, on remand, the AOJ should attempt to obtain any available clinical outpatient mental health records, to include any records from the medical holding company.  The AOJ should also clarify whether the Veteran received any private outpatient psychiatric treatment during service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for rheumatoid arthritis, a bilateral knee disorder, and an acquired psychiatric disorder.  A specific request should be made for authorization to obtain any private chiropractic treatment records, as reported during his VA treatment.  See, e.g., July 2009 VA rheumatology record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Central Texas Healthcare System (HCS) dated from January 2003 to February 2005; the Oklahoma City VA Medical Center (VAMC) dated from October 16, 2015, to November 13, 2015; and any other records dated from December 2015 to the present.  

2.  The Veteran should be requested to clarify whether he received any private mental health treatment during his military service.  If so, appropriate steps should be made to attempt to obtain such records.

3.  The AOJ should contact the appropriate facilities to request records of all mental health treatment and evaluations (mental health jacket) that the Veteran received during his period of service from September 1977 to April 1981.  The AOJ is advised that a generic request for service treatment records related to this period of service will not suffice.  A specific request should be made for the mental health records. 

The AOJ should also obtain any outstanding and available medical records from the medical holding company located in San Diego, California, as identified in the Veteran's service records.  

If such records are not available or do not exist, the claims file should be documented.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay assertions, and September 2013 testimony.   

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should identify all current psychiatric disorders.  If any previously diagnosed psychiatric disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

It should be noted that multiple diagnoses of psychological disorders appear in the record, to include:  adjustment disorder, not otherwise specified (NOS) (May 2015 VA psychiatric note); generalized anxiety disorder (January 2013 VA psychiatric note); depressive disorder, NOS (February 2005 VA psychiatric note); and emotionally unstable personality disorder (October 1980 service treatment record).

For each diagnosis identified other than a personality disorder, the examiner should opine as to whether the disorder clearly and unmistakably preexisted service.  

If so, the examiner should state whether there was an increase in the severity of the preexisting psychiatric disorder during service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

For each diagnosis other than a personality disorder that did not clearly and unmistakably preexist service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology therein.

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.

(The term "clear and unmistakable" means that the evidence is undebatable.) 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current bilateral knee disorders (other than rheumatoid arthritis).  

For each diagnosis identified other than rheumatoid arthritis, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service.    

In rendering his or her opinion, the examiner should consider the following: 1) the Veteran's contention that his periods of prolonged standing in the military caused his current disorder; 2) the August 2009 VA medical record that noted a physical examination of the Veteran was consistent with patellofemoral syndrome or chondromalacia; and 3) the June 2009 MRI of the Veteran's right knee that noted an impression of degenerative changes in the menisci.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After any additional records are associated with the claims file, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a VA medical opinion as to the nature and etiology of the Veteran's rheumatoid arthritis.  A physical examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's rheumatoid arthritis manifested in or is otherwise causally or etiologically related to his military service.    

In rendering his or her opinion, the examiner should consider the following: 1) the Veteran's contention that his periods of prolonged standing in the military caused his current disorder; 2) the July 2009 VA rheumatology record that noted a diagnosis of rheumatoid arthritis with progressive onset; and 3) the VA examination findings and opinions of record, including the April 2015 VA examination and December 2015 addendum opinion.  

If the examiner finds the gap in time between the Veteran's military service and the onset of the disorder to be probative, he or she should provide an explanation of its medical significance.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  The AOJ should review the examination reports to ensure compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

8.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



